DETAILED ACTION
This action is in response to the claimed listing file on 07/20/2022.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior arts of record taken alone or in combination fail to suggest the claimed invention to a distributed and directed activity system with executions of interrelated distributed tasks. The features with tasks incorporated for dynamically controlling execution as recited in independent claim 1.
The claimed invention is the continuation of the filing a US application that is patented. The Electronic terminal disclaimer has filed and approved. Searches are performed and updated. Accordingly, the features are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
August 3, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191